Title: To John Adams from John Quincy Adams, 1 February 1796
From: Adams, John Quincy
To: Adams, John



My Dear Sir
London February 1. 1796.

Mr: Pinckney has returned, and of course my business here ceases. I am yet waiting however for orders enabling me to return to the Hague. I expect them with a little impatience, having many reasons to wish myself away from hence.
The newspapers sent herewith contain intelligence of two important Events. The armistice concluded between the french and Austrian armies on the Rhine; and the return into Port of the famous West India expedition. It remains as yet uncertain whether the former is a presage of speedy pacification, or a mere agreement to take a breathing spell during the extremity of the Season. As a neutral Nation deeply interested in the fate of the West Indies, we I think may consider the failure of the formidable apparatus of this Country, as a favourable Event. While Britain weakens by War, and America strengthens by Peace, every true American must feel a double satisfaction.
I am with the most grateful affection, your Son.
J. Q. Adams.